 

Exhibit 10.1

 

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT is made and entered into as of the 1st day of May 2007,
by and between UTAH STATE RETIREMENT INVESTMENT FUND, a common trust fund
created pursuant to the statutes of the State of Utah (“Seller”), and LEXINGTON
REALTY TRUST (f/k/a as Lexington Corporate Properties Trust), a Maryland
statutory real estate investment trust (“Purchaser”).

 

WITNESSETH

 

WHEREAS, Seller and Purchaser constitute all of the members of Triple Net
Investment Company LLC, a Delaware limited liability company (the “Company”) and
are party to that certain Limited Liability Company Agreement of the Company,
dated as of April 22, 2004, between Purchaser and Seller, as amended by that
certain First Amendment to Limited Liability Company Agreement of the Company,
dated as of December 22, 2004, between Purchaser and Seller, and as further
amended by that certain Second Amendment to Limited Liability Company Agreement,
dated as of April 30, 2007, between Purchaser and Seller (the “Operating
Agreement”);

 

WHEREAS, Seller and Purchaser constitute all of the limited partners and the
Company is the sole general partner of Triple Net Investment L.P., a Delaware
limited partnership (the “Partnership”) and are party to that certain Agreement
of Limited Partnership of the Partnership, dated as of December 8, 2004, between
Purchaser, the Company and Seller, as amended by that certain First Amendment to
Agreement of Limited Partnership of the Partnership, dated as of April 30, 2007,
between Purchaser and Seller (the “Partnership Agreement”);

 

WHEREAS, subject to the terms and provisions set forth below, Seller desires to
sell and Purchaser desires to acquire all of Seller’s right, title and interest
in and to the Company and the Partnership (the “Interest”):

 

NOW, THEREFORE, it is hereby agreed, by and between the parties hereto, as
follows:

 

ARTICLE FIRST

 

PURCHASE AND SALE

 

1.1          Purchase and Sale.        Subject to the terms and conditions of
this Agreement, Seller hereby sells, conveys, transfers, assigns and delivers to
Purchaser and Purchaser hereby purchases from Seller, the Interest, including
without limitation, all rights and interests (economic and otherwise), duties,
liabilities and obligations attendant thereto (whether under the Operating
Agreement, the Partnership Agreement or otherwise), and all future, as well as
accrued and unpaid, distributions and/or other payments to which Seller is
entitled in connection therewith, free and clear of all liens, claims, charges
and encumbrances of any kind or nature whatsoever, other than the terms,
covenants and provisions of this Agreement.

 

--------------------------------------------------------------------------------

 

                 1.2         Payment of the Purchase Price.           Subject to
the terms and conditions, and in reliance upon the representations and
warranties, Purchaser hereby purchases the Interest from Seller for an aggregate
cash purchase price of FORTY SEVEN MILLION EIGHT HUNDRED EIGHTY FIVE THOUSAND
NINE HUNDRED SEVENTY EIGHT DOLLARS and xx/100 ($47,885,987) (the “Purchase
Price”). The Purchase Price shall be payable in cash by delivery of immediately
available funds upon execution of this Agreement by Seller and Purchaser in
accordance with the instructions set forth on Schedule 1 hereto and delivery of
(i) an Assignment of Membership Interest in the form attached as Exhibit A
hereto executed by Seller and Purchaser and (ii) an Assignment of Partnership
Interest in the form attached as Exhibit B hereto executed by Seller and
Purchaser.

 

1.3         Distribution.        Purchase and Seller acknowledge that it is a
condition to the consummation of the transactions contemplated hereby that
immediately prior to the consummation of the transactions contemplated hereby
that (i) the Company make a distribution to Seller by wire transfer in
accordance with the wire instructions set forth on Schedule 2 hereto in the
amount of $21,244,518, which distribution shall be in partial redemption of the
Seller’s interest in the Company all in accordance with the terms of the
Operating Agreement and (ii) the Partnership make a distribution to Seller by
wire transfer in accordance with the wire instructions set forth on Schedule 2
hereto in the amount of $13,501,750, which distribution shall be in partial
redemption of the Seller’s interest in the Partnership all in accordance with
the terms of the Partnership Agreement.

 

ARTICLE SECOND

 

REPRESENTATIONS AND WARRANTIES

 

 

The Seller hereby represents and warrants to Purchaser that:

 

2.1          Due Organization. The Seller has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization.

2.2          Due Authorization. The Seller has full power and authority to own
and assign the Interest and to enter into this Agreement and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement have been duly and validly approved by
all necessary action and no other actions or proceedings on the part of Seller
are necessary to authorize this Agreement or the transactions contemplated
hereby and thereby. No consent, waiver, approval, or authorization of, or
filing, registration, or qualification with, or notice to, any governmental
instrumentality or any individual, corporation, partnership or other entity
(each, a “Person”) is required to be made, obtained, or given by Seller in
connection with the execution, delivery, and performance of this Agreement and
the transactions contemplated hereby or, if required, such consent or action has
been obtained or taken. This Agreement constitutes, and the documents executed
pursuant to this Agreement when executed will constitute, legal, valid and
binding obligations of Seller enforceable against it in accordance with its
terms.

2.3          Conflicts. The execution and delivery of this Agreement, and the
performance by Seller under this Agreement, do not and will not conflict with or
result in a breach of (with or

 

2

 

--------------------------------------------------------------------------------

 

without the passage of time or notice or both) the terms of any of Seller’s
constituent documents, any judgment, order or decree of any governmental
authority binding on Seller, and, to Seller’s knowledge, do not breach or
violate any applicable law, rule or regulation of any governmental authority.
The execution, delivery and performance by Seller under this Agreement will not
result in a breach or violation of (with or without the passage of time or
notice or both) the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Seller is a party or by which Seller is bound or to which
the Interest is subject. The Seller has not granted any rights, options, rights
of first refusal, or any other agreements of any kind, which are currently in
effect, to purchase or to otherwise acquire the Interest or any part thereof or
any interest therein, except for rights under this Agreement.

2.4          Interest. The Seller holds title to the Interest free and clear of
any liens, claims or other encumbrances. The Seller has not, directly or
indirectly, sold, conveyed, transferred, given, pledged, mortgaged or otherwise
disposed of, encumbered or granted in any manner any right, title or interest in
and to the Interest; there are no outstanding warrants, options, rights,
agreements (other than the Operating Agreement and the Partnership Agreement),
calls or other commitments to which Seller (directly or indirectly) is a party
relating to or providing for the sale, conveyance, transfer, gift, pledge,
mortgage or other disposition, encumbrance or granting of, or permitting any
Person to acquire any direct or indirect interest in, the Interest. The Seller
has the absolute right, power and capacity, to sell, assign, convey, transfer
and deliver the Interest as contemplated by this Agreement, free and clear of
any liens, claims or other encumbrances.

2.5          Litigation. To Seller’s knowledge, there is no action, suit or
proceeding pending or threatened against the Interest with respect to which if
adversely determined (i) individually or in the aggregate, would have a material
adverse affect on Seller, (ii) would restrain or enjoin the consummation of the
transactions contemplated by this Agreement, (iii) have a material adverse
effect on Seller’s ability to consummate the transactions contemplated hereby,
(iv) declare unlawful the transactions or events contemplated by this Agreement
or (v) cause any of such transactions to be rescinded.

2.6         No Brokers or Other Fees.    No broker, finder or investment banker
is entitled to any brokerage, finder or other fee or commission in connection
with the transactions contemplated by this Agreement.

 

ARTICLE THIRD

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

3.1          Due Organization. The Purchaser has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, and is qualified to do business and in good standing in all
jurisdictions where such qualification is necessary to carry on its business as
now conducted.

 

3

 

--------------------------------------------------------------------------------

 

3.2          Due Authorization. The Purchaser has full power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Purchaser of this
Agreement have been duly and validly approved by all necessary limited company
action and no other actions or proceedings on the part of Purchaser are
necessary to authorize this Agreement or the transactions contemplated hereby
and thereby. No consent, waiver, approval, or authorization of, or filing,
registration, or qualification with, or notice to, any governmental
instrumentality or any Person is required to be made, obtained, or given by
Purchaser in connection with the execution, delivery, and performance of this
Agreement and the transactions contemplated hereby or, if required, such consent
or action has been obtained or taken. This Agreement constitutes, and the
documents executed pursuant to this Agreement when executed will constitute,
legal, valid and binding obligations of Purchaser enforceable against it in
accordance with its terms.

3.3          Conflicts. The execution and delivery of this Agreement, and the
performance by Purchaser under this Agreement, do not and will not conflict with
or result in a breach of (with or without the passage of time or notice or both)
the terms of any of Purchaser’s constituent documents, any judgment, order or
decree of any governmental authority binding on Purchaser, and, to Purchaser’s
knowledge, do not breach or violate any applicable law, rule or regulation of
any governmental authority. The execution, delivery and performance by Purchaser
under this Agreement will not result in a breach or violation of (with or
without the passage of time or notice or both) the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Purchaser is a party or by
which Purchaser is bound.

3.4          Litigation. To Purchaser’s knowledge, there is no action, suit or
proceeding pending or threatened against the Interest with respect to which if
adversely determined (i) individually or in the aggregate, would have a material
adverse affect on Purchaser, (ii) would restrain or enjoin the consummation of
the transactions contemplated by this Agreement, (iii) have a material adverse
effect on Purchaser’s ability to consummate the transactions contemplated
hereby, (iv) declare unlawful the transactions or events contemplated by this
Agreement or (v) cause any of such transactions to be rescinded.

3.5         No Brokers or Other Fees.    No broker, finder or investment banker
is entitled to any brokerage, finder or other fee or commission in connection
with the transactions contemplated by this Agreement.

 

3.6         Investment Representation.        Purchaser (1) has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of an acquisition of the Interest and it is able
to bear the economic risk of a loss of an investment in the Interest and (2) is
not acquiring any of the Interest with a view to the distribution of the
Interest or any present intention of offering or selling any of the Interest in
a transaction that would violate the Securities Act of 1933, as amended, or the
securities laws of any state or any other applicable jurisdiction. Purchaser is
not relying on Seller (or any agent, representative or affiliate of Seller) with
respect to legal, tax, accounting, financial and other economic considerations
involved in connection with the transactions contemplated hereby, including an
investment in the Interest. Purchaser has carefully considered and has, to the
extent it believes

 

4

 

--------------------------------------------------------------------------------

 

such discussion is necessary, discussed with its legal, tax, accounting,
financial and other advisors the suitability of its proposed investment in the
Interest.

 

ARTICLE FOURTH

 

INDEMNIFICATION

 

4.1          Seller’s Indemnity. The Seller agrees to indemnify, defend and hold
Purchaser, its affiliates and the Company harmless of and from any liability,
claim, demand, loss, expense or damage (collectively, “Loss”) suffered by any
such indemnitee (1) arising from any act or omission of, or any breach of
obligations by Seller, or an agent, employee or contractor of the foregoing,
occurring during Seller’s period of ownership of the Interest before the date
hereof; (2) arising from any breach or inaccuracy of Seller’s representations
and warranties in Article SECOND or (iii) arising from Seller’s failure to
comply with any of its covenants contained herein including, without limitation,
Section 1.4 hereof.

4.2          Purchaser’s Indemnity. The Purchaser agrees to indemnify, defend
and hold Seller and its affiliates harmless of and from any Loss suffered by any
such indemnitee arising from (i) any breach or inaccuracy of Purchaser’s
representations and warranties in Article THIRD or (ii) Purchaser’s failure to
comply with any of its covenants contained herein including, without limitation,
Section 1.4 hereof.

4.3          Survival. The indemnities set forth in this Article FOURTH shall
survive the consummation of the transactions contemplated hereby for a period of
one year (or, in the event a claim is made by any indemnitee within such one
year period, until such claim is resolved, if later).

4.4          Procedure. The following provisions govern all actions for
indemnity under this Article FOURTH and any other provision of this Agreement.
Promptly after receipt by an indemnitee of notice of any claim, such indemnitee
will, if a claim in respect thereof is to be made against the indemnitor,
deliver to the indemnitor written notice thereof and the indemnitor shall have
the right to participate in and, if the indemnitor agrees in writing that it
will be responsible for any costs, expenses, judgments, damages, and losses
incurred by the indemnitee with respect to such claim, to assume the defense
thereof, with counsel mutually satisfactory to the parties; provided, however,
that an indemnitee shall have the right to retain its own counsel, with the fees
and expenses to be paid by the indemnitor, if the indemnitee reasonably believes
that representation of such indemnitee by the counsel retained by the indemnitor
would be inappropriate due to actual or potential differing interests between
such indemnitee and any other party represented by such counsel in such
proceeding. The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity only if and to the extent that such failure is prejudicial to its
ability to defend such action, and the omission so to deliver written notice to
the indemnitor will not relieve it of any liability that it may have to any
indemnitee other than under this indemnity. If an indemnitee settles a claim
without the before written consent of the indemnitor, then the indemnitor shall
be released from liability with respect to such claim unless the indemnitor has
unreasonably withheld such consent.

 

5

 

--------------------------------------------------------------------------------

 

ARTICLE FIFTH

 

MISCELLANEOUS

 

5.1          Survival. The representations and warranties contained in this
Agreement and the provisions of this Agreement shall survive the closing of the
transactions contemplated hereby and shall not be deemed to be merged into or
waived by the instruments of such closing.

5.2          Additional Actions and Documents. Each of the parties hereto hereby
agrees to take or cause to be taken such further actions, to execute, deliver
and file or cause to be executed, delivered and filed such further documents,
and will obtain such consents, as may be necessary or as may be reasonably
requested in order to fully effectuate the purposes, terms and conditions of
this Agreement.

5.3          Entire Agreement; Amendment. This Agreement, including the other
documents referred to herein or furnished pursuant hereto, constitute the entire
agreement among the parties hereto with respect to the transactions contemplated
herein, and supersede all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein; provided, that
nothing in this Section 5.3 shall have any effect on any other agreements. No
amendment, modification or discharge of this Agreement shall be valid or binding
unless set forth in writing and duly executed and delivered by the party against
whom enforcement of the amendment, modification, or discharge is sought.

5.4          Effect of Investigation. Except as otherwise expressly provided
herein, any due diligence review, audit or other investigation or inquiry
undertaken or performed by or on behalf of any party hereto shall not limit,
qualify, modify or amend the representations, warranties or covenants of, or
indemnities by, made or undertaken pursuant to this Agreement, irrespective of
the knowledge and information received (or which should have been received)
therefrom by such party.

5.5          Notices. All notices, demands, requests, or other communications
which may be or are required to be given, served, or sent by any party to any
other party pursuant to this Agreement shall be in writing and shall be hand
delivered, sent by overnight courier or mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
facsimile, telegram, telecopy or telex, addressed as follows:

 

(i)

If to Purchaser:

 

Lexington Realty Trust

One Penn Plaza, Suite 4015

New York, New York 10119-4015

Attention: Chief Executive Officer

Telephone No.: (212) 692-7200

 

6

 

--------------------------------------------------------------------------------

 

with a copy to:

 

Post Heymann & Koffler LLC

Two Jericho Plaza

Wing A, Suite 211

Jericho, New York 11753

Attention: David J. Heymann, Esq.

Telephone No.: (516) 681-3636

Fax No.: (212) 230-7747

 

(ii)

If to Utah:

 

Utah State Retirement Investment Fund

540 East 200 South, Fourth Floor

Salt Lake City, UT 84012

Attention: Devon W. Olsen

Telephone No.: (801) 366-7377

Fax No.: (801) 328-7377

Ray Quinney & Nebeker P.C.

36 South State Street

Suite 1400

Salt Lake City, Utah 84111

Attention: Ira B. Rubinfeld

Telephone No.: (801) 323-3354

Fax No.: (801) 532-7543

and

AEW Capital Management, L.P.

World Trade Center East

Two Seaport Lane

Boston, MA 02210

 

Attention: Chris Kazantis

Telephone No.: (617) 261-9360

Fax No.: (617) 261-9555

Notices may be given by counsel to the parties. Each party may designate by
notice in writing a new address to which any notice, demand, request or
communication may thereafter be so given, served or sent. Each notice, demand,
request or communication which shall be hand delivered, sent, mailed, faxed,
telecopied or telexed in the manner described above, or which shall be delivered
to a telegraph company, shall be deemed sufficiently given, served, sent,
received or delivered for all purposes at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the confirmation
receipt (with respect to a facsimile), or (with respect to a telecopy or telex)
the answerback being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

7

 

--------------------------------------------------------------------------------

 

5.6          Waivers. No delay or failure on the part of any party hereto in
exercising any right, power or privilege under this Agreement or under any other
documents furnished in connection with or pursuant to this Agreement shall
impair any such right, power or privilege to be construed as a waiver of any
default or any acquiescence therein. No single or partial exercise of any such
right, power or privilege shall preclude the further exercise of such right,
power or privilege, or the exercise of any other right, power or privilege. No
waiver shall be valid against any party hereto unless made in writing and signed
by the party against whom enforcement of such waiver is sought and then only to
the extent expressly specified therein.

5.7          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

5.8          Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claim or disputes relating thereto, shall be governed by
and construed in accordance with the laws of the State of New York (excluding
the choice of law rules thereof) except for actions affecting title to real
property, in which case the laws of the State in which the real property is
located shall apply.

5.9          Assignment. No party hereto shall assign its rights and/or
obligations under this Agreement, in whole or in part, whether by operation of
law or otherwise, without the prior written consent of the other parties hereto.

5.10        No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto, and no provision of this Agreement shall be
deemed to confer any third party benefit.

5.11        Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

5.12        Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PROVISIONS OF THIS SECTION 9.12 SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.

[Signature Page Follows]

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Real Estate Acquisition
Agreement to be duly executed on their behalf as of the date first above
written.

LEXINGTON REALTY TRUST, a Maryland statutory real estate investment trust

 

 

By:

/s/ T. Wilson Eglin

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

UTAH STATE RETIREMENT INVESTMENT FUND, a common trust fund created pursuant to
the statutes of the State of Utah

 

 

By:

/s/ Devon W. Olson

Name: Devon W. Olson

Title: Director – Real Estate

 

9

 

--------------------------------------------------------------------------------

 

Schedule 1

 

PURCHASE PRICE WIRE INSTRUCTIONS

 

$46,229,451 to be wired to Seller in accordance with the following instructions:

 

 

Bank:

The Northern Trust Company, Chicago IL

 

ABA #:

071000152

 

For the account of:

Master Trust Cash Processing

 

Account #:

5186061000

Further Credit Account No. 26-00455 URSYS-Cash, Utah Retirement Systems

 

 

$1,656,536 to be wired to AEW Capital Management, L.P. in accordance with the
following instructions:

 

 

Bank:

JP Morgan Chase

 

ABA #:

021000021

 

For the account of:

AEW Capital Management

 

Account #:

230159060

 

Attn: Kent Wittler 617-261-9207

 

--------------------------------------------------------------------------------

 

Schedule 2

 

DISTRIBUTION WIRE INSTRUCTIONS

 

$21,244,518 and $13,501,750 to be wired to Seller by the Company and the
Partnership, respectively, in accordance with the following instructions:

 

 

Bank:

The Northern Trust Company, Chicago IL

 

ABA #:

071000152

 

For the account of:

Master Trust Cash Processing

 

Account #:

5186061000

Further Credit Account No. 26-00455 URSYS-Cash, Utah Retirement Systems

 

--------------------------------------------------------------------------------

 

Exhibit A

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

 

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (this “Assignment”) is
given as of the 1st day of May 2007, by and between UTAH STATE RETIREMENT
INVESTMENT FUND, a common trust fund created pursuant to the statutes of the
State of Utah (“Assignor”), and LEXINGTON REALTY TRUST, a Maryland statutory
real estate investment trust (“Assignee”).

 

BACKGROUND

 

A.            Pursuant to that certain Purchase Agreement, dated of even date
herewith (the “Purchase Agreement”), between Assignor and Assignee, Assignor has
agreed to assign to Assignee all of Assignor’s right, title and interest in and
to Triple Net Investment Company LLC, a Delaware limited liability company (the
“Company”). Such interest being assigned is hereinafter referred to as the
“Assigned Interest”;

B.           Assignor and Assignee desire to evidence the assignment of the
Assigned Interest by Assignor and provide for the assumption of the Assigned
Interest by Assignee.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

1.            Background.      The background set forth above is hereby
incorporated in this Assignment and forms a part hereof.

 

2.            Assignment.        Assignor hereby sells, transfers, assigns,
conveys, sets over and confirms all of the Assigned Interest, and all of
Assignor’s right, title and interest in, to and under the same, including
without limitation, all rights and interests (economic and otherwise), duties,
liabilities and obligations attendant thereto (whether under the Operating
Agreement (as defined in the Purchase Agreement) or otherwise), and all future,
as well as all accrued and unpaid, management and/or other fees, distributions
and/or other payments to which Assignor is or may become entitled, with respect
to the Assigned Interest, unto the Assignee, free and clear of all liens,
claims, charges or encumbrances of any kind or nature whatsoever other than the
terms, covenants and provisions of the Operating Agreement and this Agreement.
Assignor hereby acknowledges and agrees that from and after the date hereof,
Assignor shall have no further interest in, or claim against, the Company.

 

3.            Assumption.       Assignee hereby accepts the assignment by
Assignor of all of Assignor’s right, title and interest in, to and under the
Assigned Interest and assumes, as of the date hereof, all of the obligations of
Assignor with respect to the Assigned Interest, and agrees to be bound by the
terms of the Operating Agreement as in effect from time to time. For the
avoidance of doubt, Assignee has not, and this Assignment is not intended to
evidence, the assumption by Assignee of any of the obligations or liabilities of
a holder of the Assigned

 

--------------------------------------------------------------------------------

 

Interest arising on or prior to the date hereof, all of which shall remain the
responsibility of the Assignor.

 

4.            Governing Law. This Assignment shall be governed by and construed
under the laws of the State of New York, without respect to principles governing
conflict of laws.

 

5.            Successors and Assigns.          This Assignment shall inure to
the benefit of, and be binding upon, the heirs, executors, administrators,
successors and assigns of the parties hereto.

 

6.            Counterparts.                    This Assignment may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one document.

 

[Remainder of page left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written.

 

LEXINGTON REALTY TRUST, a Maryland statutory real estate investment trust

 

 

By:                                                                        

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

UTAH STATE RETIREMENT INVESTMENT FUND, a common trust fund created pursuant to
the statutes of the State of Utah

 

 

By:                                                                        

Name: Devon W. Olson

Title: Director – Real Estate

 

--------------------------------------------------------------------------------

 

Exhibit B

 

ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST

 

THIS ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST (this “Assignment”) is
given as of the 1st day of May 2007, by and between UTAH STATE RETIREMENT
INVESTMENT FUND, a common trust fund created pursuant to the statutes of the
State of Utah (“Assignor”), and LEXINGTON REALTY TRUST, a Maryland statutory
real estate investment trust (“Assignee”).

 

BACKGROUND

 

A.            Pursuant to that certain Purchase Agreement, dated of even date
herewith (the “Purchase Agreement”), between Assignor and Assignee, Assignor has
agreed to assign to Assignee all of Assignor’s right, title and interest in and
to Triple Net Investment L.P., a Delaware limited partnership (the
“Partnership”). Such interest being assigned is hereinafter referred to as the
“Assigned Interest”;

B.           Assignor and Assignee desire to evidence the assignment of the
Assigned Interest by Assignor and provide for the assumption of the Assigned
Interest by Assignee.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

1.            Background.      The background set forth above is hereby
incorporated in this Assignment and forms a part hereof.

 

2.            Assignment.        Assignor hereby sells, transfers, assigns,
conveys, sets over and confirms all of the Assigned Interest, and all of
Assignor’s right, title and interest in, to and under the same, including
without limitation, all rights and interests (economic and otherwise), duties,
liabilities and obligations attendant thereto (whether under the Partnership
Agreement (as defined in the Purchase Agreement) or otherwise), and all future,
as well as all accrued and unpaid, management and/or other fees, distributions
and/or other payments to which Assignor is or may become entitled, with respect
to the Assigned Interest, unto the Assignee, free and clear of all liens,
claims, charges or encumbrances of any kind or nature whatsoever other than the
terms, covenants and provisions of the Partnership Agreement and this Agreement.
Assignor hereby acknowledges and agrees that from and after the date hereof,
Assignor shall have no further interest in, or claim against, the Partnership.

 

3.            Assumption.       Assignee hereby accepts the assignment by
Assignor of all of Assignor’s right, title and interest in, to and under the
Assigned Interest and assumes, as of the date hereof, all of the obligations of
Assignor with respect to the Assigned Interest, and agrees to be bound by the
terms of the Partnership Agreement as in effect from time to time. For the
avoidance of doubt, Assignee has not, and this Assignment is not intended to
evidence, the assumption by Assignee of any of the obligations or liabilities of
a holder of the Assigned

 

--------------------------------------------------------------------------------

 

Interest arising on or prior to the date hereof, all of which shall remain the
responsibility of the Assignor.

 

4.            Governing Law. This Assignment shall be governed by and construed
under the laws of the State of New York, without respect to principles governing
conflict of laws.

 

5.            Successors and Assigns.          This Assignment shall inure to
the benefit of, and be binding upon, the heirs, executors, administrators,
successors and assigns of the parties hereto.

 

6.            Counterparts.                    This Assignment may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one document.

 

[Remainder of page left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written.

 

LEXINGTON REALTY TRUST, a Maryland statutory real estate investment trust

 

 

By:                                                                        

Name:

Title:

 

UTAH STATE RETIREMENT INVESTMENT FUND, a common trust fund created pursuant to
the statutes of the State of Utah

 

 

By:                                                                        

Name:

Title:

 

 

--------------------------------------------------------------------------------

 